DETAILED ACTION
Non-Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-7 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1, lines 9-15 appear to repeat the same two steps twice in a row.  It is unclear if this intended or a mistake in drafting.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 recite(s) steps that can be interpreted as mathematical concepts and some steps that can be interpreted as mental processes.  In claim 1, the generation of the PPG and inertial spectrums is interpreted as a mathematical concept.  The multiple steps for eliminating peaks, selecting peaks, tracking the heart rate, and monitoring in claim 1 amount to mental processes in that they may merely require an observation or evaluation done in the mind such as by looking at a printout or computer screen. This judicial exception is not integrated into a practical application because the identified mathematical concept and mental processes are not proceeded by any other steps that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the initial steps for receiving data and windowing were interpreted as extra-solution data gathering.  Claims 2, 3, 6, and 7 were interpreted as additional abstract mathematical concepts while claims 4 and 6 are related to extra-solution data gathering.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (Troika: A General Framework for Heart Rate Monitoring Using Wrist-Type Photoplethysmographic Signals During Intensive Physical Exercise, IEEE Transactions on Biomed Eng, Vol. 62, No. 2, pp. 1-10, Feb 2015, cited in the IDS).
Regarding claim 1, Zhang et al. disclose a method for monitoring a heart rate, the method comprising: 
receiving photoplethysmogram (PPG) signals from a PPG sensor worn by a user; receiving inertial sensor signals from an inertial sensor worn by the user (pg. 3, left col, last paragraph reference to the use of PPG signals and simultaneously recorded acceleration data); 
windowing the PPG signals and the inertial sensor signals (pg. 3, left col, last paragraph reference to using time windows T applied to the data); 
generating a PPG spectrum and an inertial data spectrum for each window of the PPG signals and inertial sensor signals (pg. 3, right col, last paragraph, section A reference to signal decomposition which breaks the PPG and inertial data into various frequency components that comprise each signal); 
eliminating peaks in each PPG spectrum using the inertial data spectrum from a corresponding window (pg. 3, right col., last paragraph states that components associated with noise and interference are recognized and removed, the majority of page 4 is dedicated detailing how motion artifacts picked up in the acceleration signal are used clean the PPG signal, particularly the right col, first two paragraphs); 
selecting one of multiple peaks in a PPG spectrum as an initial value of the heart rate of the user; tracking the heart rate of the user based on the initial value of the heart rate; selecting one of multiple peaks in the PPG spectrum as an initial value of the heart rate of the user; tracking the heart rate of the user based on the initial value of the heart rate (pg. 6, Initialization section where a spectral peak representing HR is chosen, the Peak Selection section below the Initialization section details how a peak is continuously tracked); 
monitoring each new PPG spectrum for an occurrence of a single peak while continuing to track the heart rate of the user based on the one of multiple peaks that is selected (the steps above are performed for each new window of PPG and inertial data); 
selecting the single peak when the single peak occurs in consecutive PPG spectra as a new value of the heart rate (pg. 6, section D notes “Spectral peak tracking is another key part in TROIKA. It exploits the frequency harmonic relation of HR, and the observation that HR values in two successive time windows are very close if the two time windows overlap largely. In fact, our experiments showed that in many cases the spectral peak associated with HR keeps its location unchanged in two successive time windows”, further down the same column, Zhang discusses a criteria for applying the above observation – Case 1 looks for a peak pair in two successive windows); 
and tracking the heart rate of the user based on the new value of the heart rate (this is implied as the process above works continuously).
Regarding claim 2, Zhang et al. disclose wherein generating the PPG spectrum and the inertial data spectrum comprises converting a time domain representation of PPG signals for each window into a frequency domain representation using a Fast Fourier Transform and converting a time domain representation of inertial sensor signals for each window into a frequency domain representation using the Fast Fourier Transform (pg. 2, section II, - “One widely used algorithm is the Periodogram algorithm computed via FFT”).
Regarding claim 3, Zhang et al. disclose the method further comprising performing blind source separation on the PGG signals in a time domain using the inertial data spectrum and the PPG spectrum to reduce a number of the remaining peaks to produce a subset of the remaining peaks, wherein the initial value of the heart rate is selected from the subset of the remaining peaks (this is disclose as an option in the Signal Decomposition section previously noted, in particular see the reference to single channel independent component analysis or SCICA on page 4, left col, second paragraph).
Regarding claim 4, Zhang et al. disclose wherein the PPG sensor and the inertial sensor are worn on a wrist of the user (pg. 2, left col. first paragraph – PPG and MA recorded from the wrist, see also section IV.A on page 7).
Regarding claim 5, Zhang et al. disclose wherein the inertial sensors are accelerometers (pg. 7, section IV reference to 3-axis acceleration signal from an accelerometer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Troika: A General Framework for Heart Rate Monitoring Using Wrist-Type Photoplethysmographic Signals During Intensive Physical Exercise, IEEE Transactions on Biomed Eng., Vol. 62, No. 2, pp. 1-10, Feb 2015).  Zhang et al. do not expressly disclose wherein selecting the single peak when the single peak occurs in consecutive PPG spectra comprises selecting the single peak when the single peak occurs in at least five consecutive PPG spectra.  As noted above, Zhang et al. uses a criteria that looks for peaks in the same location in two consecutive windows to identify a HR peak. However, Zhang et al. notes alternatively that the number of consecutive windows may be used changed (pg. 6, right col, 3rd paragraph notes that a value h refers to the number of successive windows for tracking purposes, Zhang gives an example of increasing to h=3).  Choosing a different value such as five would amount to an obvious design choice however that fails patentably distinguish over the prior art of Zhang.   At the time of the invention, it would have been prima facie obvious to modify Zhang to use 5 consecutive windows as opposed to the 2 or 3 taught by Zhang et al. depending on how successful you want the tracker to be a Zhang et al. notes that such verification can be beneficial to tracking the right value.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Troika: A General Framework for Heart Rate Monitoring Using Wrist-Type Photoplethysmographic Signals During Intensive Physical Exercise, IEEE Transactions on Biomed Eng., Vol. 62, No. 2, pp. 1-10, Feb 2015) in view of Solomon (US 2009/0105560).  Zhang et al. do not disclose the method further comprising determining a heart rate trend and a physical activity trend rate and using them to determine if the heart rate is correct.  However, it is well known that heart rate and physical activity are correlated in normal people.  Solomon teaches a monitor for physiological and biological rhythm.  Solomon teaches that heart rate correlates proportionately with physical activity ([0062]).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Zhang et al. to look at trends between heart rate and physical activity to determine if the heart rate is correct in view of Solomon’s teachings because this can add an additional verification step for ensuring accuracy. 
Conclusion
Claims 1-7 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THO Q TRAN/Examiner, Art Unit 3791                                                                                                                                                                                                        
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791